 In the Matter of CONTINENTAL OIL COMPANY, EMPLOYERandINDE-PENDENT OIL WORKERS' UNION OF OKLAHOMA,PETITIONERCase No. 16-R-2099--Decided July 23,1947Messrs. A. L. HullandR. 0. Wilson,of Ponca City, Okla., for theEmployer.Messrs. Lester R. Maxis, C. Wayne Stevens,andEverett Dickson,of Ponca City, Okla., for the Petitioner.Mn. Robert J. Freehling,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION,Upon a petition duly filed, hearing in this case was held at PoncaCity, Oklahoma, on April 29, 1947, before C. Woodrow Greene, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudical error and are hereby affirmed.The Employer, In itsbrief, moved to dismiss the petition filed herein, on the ground that theunit sought is inappropriate.For the specific reasons stated in Sec-tion IV,infra,the Employer's motion is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERContinental Oil Company, a Delaware corporation, is engagedin processing crude oil and in distributing products derived therefrom.It maintains its general office in Ponca City, Oklahoma, and operatesrefineries in Ponca City and in other parts of the United States. Itsgeneral office and PoncaCity refineryare alone involved in this pro-ceeding.At the time of the hearing, approximately 40 percent ofthe crude oil processed at the Ponca City refinery came from sourcesoutside the State of Oklahoma, and approximately 60 percent of theproducts derived from such processing was distributed to points out-side the State.74 N. L.R. B., No. 116.597 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is an unaffiliated labor organization, claiming torepresent employees of the Employer.M. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit confined to all non-supervisory office andclerical employees at the Employer's Ponca City, Oklahoma, refinery.,The Employer contends that the unit should embrace, in addition, allsimilar workers employed in its general office, also located at PoncaCity.The parties are in further disagreement with respect to certainrefinery employees, discussed below, whom the Petitioner would in-clude in and the Employer would exclude from any unit found ap-propriate.A. Scope of unitThere has been no history of collective bargaining with respect tothe employees involved in the instant case.2The Employer's generaloffice maintains general supervision and control over the numerousrefineries, pipe lines, and other facilities utilized by the Employer initsmanufacturing and distributing operations. Its Ponca City re-finery, which is situated in a fenced enclosure apart from the generaloffice, is engaged in the production of such petroleum products as gas-oline, lubricating oils and greases.The general office is located aboutone-quarter mile distant from the refinery main office building.The record indicates that the office and clerical employees in the gen-eral office and the office and clerical employees in the refinery exercisesubstantially the same skills; that they work the same hours; that,'This unit would include the office and clerical employees in such divisions of the re-finery as the manufacturing,motor transportation,marketing,and refinery accountingdepartments.2 Craft units and a residual unit of the production and maintenance workers in the re-finery, but excluding the employees sought by the Petitioner herein, have been establishedby the Board (see, e.g.,Matter of Continental Oil Company,55 N. L. R. B. 1157) ; andcollective bargaining agreements covering such units have been entered into by the Em-ploygr and the certified employee-representatives. CONTINENTAL OIL COMPANY599with minor exceptions, they are paid by salary on a common pay roll;that they have frequent personal contact and share the same cafeteriaand amusement facilities; that the Employer considers the refineryaccounting office as a training ground for its general office accountingpersonnel; and that the labor policies for both groups of employeesare established by the general gffice.3However, the record further indicates that the approximately 58refinery office and clerical employees are engaged in work relatingprincipally to the Ponca City refinery, such as collecting and tabulat-ing data on plant yields, and performing miscellaneous clerical tasksessential to the various refinery operations; whereas the approximately400 office and clerical employees in the general office correlate andanalyze the information obtained from all the Employer's refineriesand, in addition, are assigned to clerical work pertaining to the Em-ployer's numerous other facilities.Moreover, it appears that the re-finery office and clerical employees work under separate immediatesupervision, and that employee interchange, on a temporary basis, be-tween the refinery and the general office has been relatively limited inthe past 4In view of the foregoing, and upon the entire record in the case, weare of the opinion that the refinery office and clerical employees con-stitute a distinct, cohesive group capable of functioning as a separateunit for collective bargaining purposes.5Accordingly, we shall es-tablish a unit limited to the office and clerical workers at the refinery,and we shall exclude therefrom all general office employees.B. Composition of unitWe come now to a discussion of the refinery employees whom thePetitioner would include in and the Employer would exclude from theunit :1.Employees whose exclusion is requested by the Employer on theground that they are supervisoryLester Dutton:This individual works in the yard office as office as-sistant to the assistant superintendent of the refinery.He directs the8 Although there is a single "employment agency" in the general office for the generaloffice and refinery employees, this agency merely screens the new applicants, and the actualdetermination with respect to the hiring of refinery workers is made by the refinery super-visory personnel4The record shows, in this connection, that two non-supervisory employees from thegeneraloffice accounting section have regularly spent from 2 to 5 days per month workingin a clerical capacity in the refinery ; that two other similar general office accountingemployees have served as clerical workers in the refinery on infrequent occasions; andthat general office stenographers have been detailed to the refinery, from time to time, toaid in casesof illnesses, vacations, and work overload.5Cf.Matter of The Texas Company,64 N. L. R B. 625. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork of three other employees and receives wages approximately 50percent higher than those of his best paid subordinate.It appears thathe has the authority effectively to recommend the hire and dischargeof these three employees.W. J. Herber:Herber, the, head pay-roll clerk, is assigned to therefinery accounting office, where he oversees the work performed byfive time clerks and an assistant pay-roll clerk.He apparently hasauthority effectively to recommend the hire and promotion of hissubordinates.Roscoe T. Smith:This employee serves in the refinery accountingoffice as the head shipping clerk.He is directly or indirectly respon-sible for the work of two shipping clerks, three billing clerks, two"C & P Plant" clerks and two grease plant clerks.He is paid wagesfrom 10 to 25 percent higher than those of his subordinates, and hasauthority effectively to recommend their hire, discharge, and promo-tion.Luther D. Lej7ler:This individual is employed in the refinery ac-counting office, under the classification of head processing suppliesclerk.He is charged with the maintenance of the refinery stock oftesting chemicals and processing supplies, and is assisted in theseduties by one other employee. It appears that, in the course of hiswork, Leffler contacts foremen to secure the necessary labor for un-loading materials; that he receives wages approximately 75 percenthigher than those of his immediate subordinate; and that his recom-mendations as to the hire and discharge of the latter "would carryweight."Roy L. Min:Ulin is engaged as a machine shop clerk, performingduties relating mainly to work and job orders.Although he directsthe work of another employee having the same job classification, itdoes not appear that Ulin has authority to hire, discharge, or changethe status of his subordinate, or effectively to recommend such action.Under all the circumstances, we are of the opinion that LesterDutton, W. J. Herber, Roscoe T. Smith, and Luther D. Leffler exercisesupervisory authority, and that Roy L. Ulin fails to exercise suchauthority.Accordingly, we shall exclude Dutton, Herber, Smith, andLeffler from the unit as supervisors, and shall include Ulin therein asa refinery clerical employee 60In accord with the agreementof the partiesat the hearing,we find thatthe followingindividuals are also supervisors and, as such,should be excluded from theunit.James B.Young, employment records clerk;IA. Harrisberger,chief clerk of the refinery accountingdepartment;Robert Lewis,assistant chief clerk of the refinery accounting department ;C. A. Onstot,warehouse foreman of the refinery accounting department;and J. C.Seetin,warehouse clerk and assistant warehouse foreman. CONTINENTAL OIL COMPANY6012.Employees whose excl>;ision is requested by the Employeron the ground that they are confidentialNadine Overmeyer:This employee is detailed to the sales engineer-ing laboratory, where she apparently works as confidential secretaryto the manager of the sales engineering division.The latter in-dividual exercises "managerial" functions with respect to the em-ployees in his division.Leona B. Lane and Roy M. Robbins:Both Lane and Robbins, whosework is "somewhat interchangeable," are engaged as employmentrecords clerks in the refinery personnel office.Lane spends a portionof her time serving as confidential secretary to the personnel adviserof the refinery, and, during the balance of her time, performs variousclerical tasks, including those inciclential to the hire, discharge andtransfer of refinery employees, and to the maintenance of seniorityrecords.Robbins is concerned primarily with the preparation ofreports on sicknesses and non--occupational accidents; in addition, heinterviews employment applicants, in the absence of the personneladviser and of James B. Young, an admittedly supervisory employee.Wilda V. Bateman:This individual performs secretarial duties forthe assistant to the manufacturing manager, who is in charge of themaintenance of mechanical equipment in the manufacturing opera-tions of all the Employer's refineries.The record indicates that Bate-man is classified as a general office employee, and that she works in anoffice located within the refinery area mainly due to the lack of avail-able space in the general office.We are of the opinion, upon the basis of the foregoing, that NadineOvermeyer, Leona B. Lane, and Roy M. Robbins are employed ina confidential capacity within the Board's definition of that term,and that, apart from other considerations, Wilda V. Bateman hasinterestsmore closely akin to those of the general office employees.We shall, therefore, exclude Overmeyer, Lane, and Robbins fromthe unit as confidential employees," and shall exclude Bateman as ageneral office employee.'CfMattei of Sheffield Farms Company, Inc, 73 NL. R B 572, andMatter of Bethle-hem Steel Company,70 N L R B 881.8 The partiesagreed at the bearingthat LeotaM. Moore, secretaryto the refinery super-intendent,should be excluded as a confidential employee, thePetitioner,in its brief, alsoapparentlyagrees with the Employer's contention at the hearingthat E. W. Rice, an em-ploymentrecords clerk, should be similarity excludedAccordingly, we find that LeotaM. Moore and E. W. Rice areserving in a confidential capacity and shall exclude themfrom the unit as confidential employees. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Employee whose exclusion is requestedby theEmployer on theground that she is a technical employeeJane Vance:Vance works for the Employer's patent committee,performing various clerical duties relating to patent requests fromemployees in all the Employer's operations.Similarily to Bateman,discussed above, Vance is designated as a general office employee andis assigned to an office in the refinery area primarily due to the lackof adequate space in the general office.As in the case of Bateman,we are of the opinion that,apart from other considerations, theinterests of Jane Vance lie with those of the general office employeesand we shall, therefore, exclude her from the unit as a general officeemployee.We find that all office and clerical employees at the Employer'sPonca City, Oklahoma, refinery, excluding general office employees,confidential employees,supervisors,and all other supervisory em-ployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part' of the investigation to ascertain representatives for thepurposes of collective bargaining with Continental Oil Company,Ponca City, Oklahoma, an election by secret ballot shall be conductedas early as possible, but not later than thirty(30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Sixteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction,including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by Independent Oil Workers' Union of Okla-homa, for the purposes of collective bargaining.